BURGER, Circuit Judge.
This case involves the question whether appellants were entitled to a comparative hearing on their applications for TV channel 45 (Youngstown Ohio-New Castle, Pennsylvania). Prior to October 1956, Youngstown was assigned channels 21, 27 and 73, and New Castle, 17 miles eastward, was assigned channel 45. Youngstown (population 168,000) and New Castle (population 49,000) are considered by the Commission to be in the same trading area. Channels 21 and 27 were occupied by Youngstown stations telecasting to both Youngstown and New Castle audiences. Appellant Community Telecasting, a Youngstown station, was the construction permittee of channel 73, but had not yet begun construction.1
WEST, a New Castle station, obtained a construction permit for channel 45 in 1952. It completed construction promptly, went on the air with temporary authority in April 1953, and applied for a regular license in February 1954. However, for technical and economic reasons,2 it suspended telecasting temporarily. It did so, with Commission permission, in January 1955, and remained out of operation for over two and one half years.3 Its construction permit remained outstanding, and its license application remained pending. WEST sustained operating losses of over $150,000 and asserted to the Commission that a station serving only New Castle was not economically feasible. The Commission denied its request to remove channel 45 to Youngstown.
Against this background, the Commission undertook a rule making proceeding to determine whether channel 33 or 45 or both should be assigned to Youngstown. This rule making proceeding culminated in the final report and order of October 1956, reassigning channel 45 from New Castle to the “hyphenated” area of Youngstown-New Castle. The effect of the “hyphenation” was to make Youngstown stations as well as New Castle stations eligible to apply for channel 45 were it available. Appellants Community Telecasting and Jet Broadcasting of Youngstown applied for channel 45 on the claim that it was unoccupied. If channel 45 was vacant, appellants were entitled to a comparative hearing to determine to which of the applicants channel 45 should be assigned.4 The Commission held that WEST was already occupying channel 45, under its permit and license application, and consequently refused appellants’ applications without hearings.
Appellants claim first that WEST abandoned its construction permit by suspending operations for over 2% years, thus rendering channel 45 vacant. However, we find substantial evidence to support the Commission’s finding that WEST did not abandon chán*893nel 45.5 Second, appellants claim that hyphenation operated automatically to vacate channel 45. The Commission did not abuse its discretion in ruling that hyphenation did not operate per se to cancel the outstanding construction permit for channel 45 held by WKST.
Appellants also contend that WKST will change its status from a New Castle station to a Youngstown station, and therefore it ought not to acquire a Youngstown channel without first being tested in a comparative hearing with Youngstown applicants for the same channel. If this were true, there would be much merit to appellants’ contention. The initial grant of channel 45 contemplated that WKST would be and remain a New Castle station. There is no need to decide whether WKST could change itself into a Youngstown station and still keep channel 45 without undergoing the rigors of a comparative hearing because appellants’ proposition falls on its factual premise. The Commission ruled that WKST is a New Castle station and not a Youngstown station, notwithstanding the change in location of its transmitter, and there was substantial evidence to support the finding.6
The Commission has frequently ruled that a station is identified by the place where its studios are kept, not the location of its transmitter or antenna. WKST’s transmitter and antenna are now in Youngstown (see notes 2 and 3 supra), but its studios are in New Castle. There is no evidence that the location of WKST’s studio in New Castle constitutes a sham, or that it is in reality a Youngstown station. We concede it may be hard to say whether a station with studios in New Castle, antenna and transmitter in Youngstown, covering both Youngstown and New Castle audiences, and competing with Youngstown stations for audiences, networks and advertisers, is a New Castle station. We find no basis for disturbing the conclusions reached by the Commission.
We have examined other contentions and find no basis for reversing the Commission.
Affirmed.

. The reason for the delay was that Community, for technical reasons, had doubts as to the economic feasibility of a channel as high on the TJHF band as channel 73, considering the competition from two stations on lower channels. It had earlier unsuccessfully sought to have channel 33 transferred from another area to Youngstown, and became interested in channel 45 when in October 1956, Youngstown stations became eligible to apply for it.


. WEST’S transmitter was located on the opposite side of New Castle from Youngstown. New Castle TV sets were oriented toward Youngstown, whence came major network shows on channels 21 and 27. Thus WEST’S signal was not as well received. Because of this WEST was unable to attract network shows and sponsors, and suffered financial losses.


. In February 1957, WEST received Commission permission to locate its transmitter and antenna in Youngstown, retaining its studios in New Castle. In October 1957, WEST sought and obtained permission to resume operations.


. Ashbacker Radio Corp. v. Federal Communication Commission, 1945, 326 U.S. 327, 66 S.Ct. 148, 90 L.Ed. 108.


. When WKST went off the air, it advised the Commission that this “should not be construed as an abandonment” of its permit for channel 45. It continued efforts to establish a sound economic and technical basis for resumption of telecasting. Its station was kept ready to resume telecasting. The Commission’s policy is hospitable to UHF telecasters which experience difficulty in establishing or maintaining a UHF station. On the other hand, WKST at least at one time had announced it would not resume telecasting as a New Castle station, and it twice unsuccessfully sought permission to telecast on channel 45 as a Youngstown station. Then too, WKST was in fact off the air over 2% years, although with Commission permission.


. See Houston Consol. Television Co. v. Federal Communications Commission, 1956, 99 U.S.App.D.C. 378, 240 F.2d 409.